                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


CUMBERLAND HILL                                   CV 18-178-BLG-TJC
HOMEOWNERS’ ASSOCIATION,
aka Cumberland Hill Townhome
Association,                                      ORDER OF DISMISSAL
                                                  WITH PREJUDICE
                    Plaintiff,

vs.

QBE INSURANCE CORPORATION,
COMMUNITY ASSOCIATION
UNDERWRITERS OF AMERICA,
INC., JOHN DOES 1-V,

                    Defendants.


      Pursuant to the parties’ Stipulation for Dismissal With Prejudice (Doc. 39),

and good cause appearing, IT IS HEREBY ORDERED that this action is dismissed

with prejudice, with each party to bear their own attorneys’ fees and costs.

      DATED this 2nd day of April, 2020.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
